Citation Nr: 1401467	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for viral hepatitis.

2.  Entitlement to an increased initial evaluation for the service-connected depression, currently evaluated as 10 percent disabling.

3.  Entitlement to a temporary total evaluation for service connected disabilities under 38 C.F.R. § 4.29.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from May 1973 until April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, September 2009 and December 2009 rating decisions of the RO. 

Although the RO indicated the claim for an increased evaluation for depression, including the temporary total evaluation, stemmed only from the December 2009 rating decision, the Board notes that, after initially granting service connection for depression in the June 2009 rating decision, the Veteran's representative submitted arguments, additional VA treatment records and evidence reflecting time off from work that were received in September and October 2009.  

The applicable regulations provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2013).  

In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  

As such, the June 2009 rating decision did not become final and the current claim on appeal stems from both the June and December 2009 rating decisions. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The Virtual VA and VBMS files have been reviewed.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


REMAND

A preliminary review of the record reflects that further development is necessary.  

Concerning the claimed hepatitis, the Veteran has indicated he was hospitalized for approximately two months for hepatitis during service.  The service treatment records include a discharge summary from the US Army Hospital Nurnberg that lists a date range of April 14, 1975, until June 13, 1975.  The complete hospitalization records are not currently of record and should be obtained if available.  

Concerning the claim for an increased evaluation for the service-connected depression, to include a temporary total rating, there appear to be outstanding treatment records.  

The February 2013 Disability Benefits Questionnaire completed by a VA physician referred to CPRS records in the remarks.  The Veteran treats at VA facilities; however, the evidence of record includes records from 2001-April 2009; a handful of records from August and September 2009, some records from January through October 2010 and only 3 records from 2011.  

Significantly, the records from 2011 suggest there was additional treatment that year.  For example, in February 2011, the Veteran was schedule to return approximately 2 weeks later.  Similarly, the most recent November 2011 treatment record indicates the Veteran should return in 6 weeks or as needed.  

Although the Veteran in January 2012 stated he wished to "waive his right to have evidence at Jackson MS VAMC mental health clinic accumulated," these records are both relevant and constructively of record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, complete copies of the treatment records should be obtained prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to attempt to obtain complete hospitalization records from US Army Hospital Nurnberg for a period of inpatient care from April 14, 1975 until June 13, 1975.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  The RO should take all indicated action in order to obtain copies of all records referable to treatment rendered the Veteran by the VA Health Care System for the service-connected disabilities since April 2009 and associate them with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3.  After completing all indicated development, the RO readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



